 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     JOSEPH BECKER,                                       Case No. 1:16-cv-00828-AWI-JDP

10                     Plaintiff,                           ORDER GRANTING THE PARTIES’
                                                            REQUEST FOR A CONTINUANCE
11              v.
                                                            ECF No. 134
12     WARDEN SHERMAN, et al.
13                      Defendants.
14

15            The parties’ stipulation and request for a continuance, ECF No. 134, is granted.
16    Defendants’ opposition is due on February 6, 2020. Plaintiff’s reply, if any, is due on
17    Thursday, February 13, 2020. This matter is provisionally set for a hearing on February 20,
18    2020, at 2:00 p.m., to be held telephonically. The parties should use the following dial-in
19    number and passcode: dial-in, 1-888-204-5984; passcode, 4446176. There remains a
20    possibility that the court will vacate the hearing at a later date. See E.D. Cal. R. 230(g).
21
     IT IS SO ORDERED.
22

23
     Dated:      January 28, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27    No. 205.
28


                                                      1
